Appellee, H. C. Glenn, as receiver for Temple Trust Company, sued appellants, W. A. Webb, G. W. Snodgrass, and S. J. Johnson and wife, to recover $2,200 as principal, $425.60 as accrued interest, and $262.56 as attorney's fees, and to foreclose a deed of trust lien on certain real estate given to secure the indebtedness.
Appellants pleaded that the loan contract was usurious from its inception. The trial court held that it was not usurious, and accordingly rendered judgment for appellee; hence this appeal.
The loan contract in suit is similar in all respects to those involved in the cases of Boles v. Missouri State Life Ins. Co., 81 S.W.2d 141, decided by this court and Walker v. Temple Trust Co. (Tex. Civ. App.)60 S.W.2d 826, affirmed by Supreme Court, 80 S.W.2d 935, wherein it was held that the loan contracts when construed as a whole evidenced no intention on the part of the loan companies to provide for usurious interest. Upon the authority of those cases, the instant case will be affirmed.
Affirmed.